Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 03/31/2022 is acknowledged.  Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, and 12 is/are rejected under 35 U.S.C. 102)a)(2) as being anticipated by Sim (2010/0084430).  Sim discloses a cosmetic product (10) comprising a first container (12) providing a first storing space (16) which stores a first fluid and in which fluid can be mixed, a discharging unit (22) which discharges a fluid stored in the first container to the outside, and a second container (36, 38, 50, 72) which can be coupled to the first container (Fig. 1) and which can discharge a second fluid stored in the second container to the first storing space (Fig. 16).  Sim further discloses the second container has a storing state (Fig. 1) in which the second container stores the second fluid and an open state (Fig. 16) in which the second container can discharge the second fluid, the second container is converted from the storing state to the open state by the discharging unit being coupled to the first container, and as the second container is converted to the open state, the second fluid is discharged to the first storing space to be mixed with the first fluid.
As to claim 2, Sim further discloses the second container comprises an outer housing (Fig. 5) for providing a second storing space which can store the second fluid, an inner housing (72) disposed while being spaced apart from the outer housing, and a first closure (78) which is provided at a lower side of the inner housing to close a lower side of the outer housing (Fig. 1).  The first closure opens the lower side of the outer housing by the inner housing being pressed by the discharging unit (Fig. 16).
As to claim 3, Sim further discloses the second container comprises an outer housing (Fig. 5) for providing a second storing space which can store the second fluid, an inner housing (72) which is provided in the outer housing to be moved relative to the outer housing (Fig. 16), a convex part (45; Figs. 2-5) is provided on an outer upper side of the outer housing, and on an upper side of the first container is provided a first projected part by which the convex part is caught (the upper part of an engagement region 20).  Sim discloses the inner housing moved downward relative to the outer housing by being pressed by the discharging unit while the convex part is caught by the first projected part.
As to claim 5, see Fig. 16.
As to claim 6, see Fig. 1.
As to claims 7-8, Sim further discloses the container comprises a second closure (50; Figs. 6-10) which is provided at an upper side of the inner housing to close an upper side of the outer housing, and during the conversion of the second container from the storing state to the open state, the second closure slides with respect to the outer housing while being fixed to the inner housing.
As to claim 9, Sim discloses the first closure is provided so as to be fixed to the inner housing of the second container, and the first closure is located at a lower side of the first storing space by the discharging unit being coupled to the first container.
As to claim 10, see Fig. 16.
As to claim 12, see Figs. 1 and 16.

Claim(s) 1-3, 5-10, and 12 is/are rejected under 35 U.S.C. 102)a)(2) as being anticipated by Parise (6,041,969).  Parise discloses a product (Figs. 1-2) comprising a first container (14) providing a first storing space (19) which stores a first fluid and in which fluid can be mixed, a discharging unit (17) which discharges a fluid stored in the first container to the outside, and a second container (1-3, 18) which can be coupled to the first container (Figs. 5-11) and which can discharge a second fluid (11) stored in the second container to the first storing space (Fig. 2).  Parise further discloses the second container has a storing state (Fig. 1) in which the second container stores the second fluid and an open state (Fig. 2) in which the second container can discharge the second fluid, the second container is converted from the storing state to the open state by the discharging unit being coupled to the first container, and as the second container is converted to the open state, the second fluid is discharged to the first storing space to be mixed with the first fluid.
As to claim 2, Parise further discloses the second container comprises an outer housing (1) for providing a second storing space (10) which can store the second fluid (11), an inner housing (2, 3) disposed while being spaced apart from the outer housing, and a first closure (3) which is provided at a lower side of the inner housing to close a lower side of the outer housing (Fig. 7).  The first closure opens the lower side of the outer housing by the inner housing being pressed by the discharging unit (Fig. 2).
As to claim 3, Parise further discloses the second container comprises an outer housing (1) for providing a second storing space (10) which can store the second fluid (11), an inner housing (2) which is provided in the outer housing to be moved relative to the outer housing (Figs. 1-2), a convex part (15; Fig. 6) is provided on an outer upper side of the outer housing, and on an upper side of the first container is provided a first projected part by which the convex part is caught (Fig. 1).  Parise discloses the inner housing moved downward relative to the outer housing by being pressed by the discharging unit while the convex part is caught by the first projected part.
As to claim 5, see Fig. 2.
As to claim 6, see Fig. 1.
As to claims 7-8, Parise further discloses the container comprises a collar/second closure (6; Figs. 5-11) which is provided at an upper side of the inner housing to close an upper side of the outer housing, and during the conversion of the second container from the storing state to the open state, the second closure slides with respect to the outer housing while being fixed to the inner housing.
As to claim 9, Parise discloses the first closure is provided so as to be fixed to the inner housing of the second container, and the first closure is located at a lower side of the first storing space by the discharging unit being coupled to the first container.
As to claim 10, see Figs. 7-11.
As to claim 12, see Figs. 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim or Parise in view of The Official Notice.  Sim or Parise discloses the cosmetic product as above having most of the limitations of the claim except for the first container and the second container are formed of a transparent material.  The Official Notice is taken of an old and conventional practice of providing a container formed from of a transparent material to provide visual access to the contents disposed within the container.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the cosmetic product of Sim or Parise so the cosmetic product is constructed so the first container and the second container are formed of a transparent material to provide visual access to the contents disposed within the container which is old and conventional in the packaging art.

Allowable Subject Matter
Claims 4, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736